CUDAHY, Circuit Judge,
concurring:
I agree with the majority’s analysis and disposition of the claim for enforcement of the settlement agreement.
I do not, however, agree with part of the analysis of the section 1983 claim which apparently holds that association with termination from government employment is necessary to render a defamation action*771able. Defamations allegedly resulting in exclusions from employment but apparently not associated with termination were upheld as actionable under section 1983 in Larry v. Lawler, 605 F.2d 954 (7th Cir.1978) and in Bone v. City of Lafayette, 763 F.2d 295 (7th Cir.1985). This issue may be before this court en banc in a rehearing of Perry v. FBI, 759 F.2d 1271 (7th Cir.1985).
I concur in the result of this branch of the case, however, since I do not believe there has been a sufficient allegation of defamation resulting in exclusion from employment. I am not generally in favor of complicating the pleading requirements under the Federal Rules of Civil Procedure. Here, however, plaintiffs neither claimed that defendants had affirmatively defamed them nor alleged that they had been entirely excluded from a profession or trade so as to implicate a liberty interest. For my part, I believe that a section 1983 action for defamation — particularly where there is no contemporaneous termination — generally does not state a claim unless it alleges that the government’s action has made the plaintiff “all but unemployable,” and it appears that there is at least some chance that the plaintiff will be able to call up a set of facts that will support that claim.